11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Lisa Plunkett et al.,                         * From the 68th District
                                                Court of Dallas County,
                                                Trial Court No. 02-1176-C.

Vs. No. 11-13-00129-CV                        * May 29, 2015

Connecticut General Life Insurance            * Memorandum Opinion by McCall.
Company and South Central RS, Inc.,             (Panel consists of: Wright, C.J.,
                                                Willson, J. and McCall, sitting by
                                                assignment)
                                                (Bailey, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court are in all things affirmed. The costs incurred by reason of this
appeal are taxed against Appellants, Lisa Plunkett et al.